Citation Nr: 0720128	
Decision Date: 07/05/07    Archive Date: 07/13/07

DOCKET NO.  05-35 577	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUE

Entitlement to service connection for a left knee disability 
on a secondary basis.


WITNESSES AT HEARING ON APPEAL

Appellant & D.S.


ATTORNEY FOR THE BOARD

L. Cramp, Counsel




INTRODUCTION

The veteran served on active duty from February 1967 to 
February 1974.  

This case comes before the Board of Veterans' Appeals (Board) 
on appeal of a March 2005 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Columbia, 
South Carolina.

The veteran presented testimony at a Travel Board hearing 
chaired by the undersigned Veterans Law Judge in September 
2006.  A transcript of the hearing is associated with the 
claims files.

The Board notes that the veteran is currently unrepresented.  
Although, in a prior appeal, he was represented by D.S., the 
power of attorney pertaining to that representation was of 
limited scope.  There is no current power of attorney 
document on file, and D.S. did not respond to a February 2006 
letter from the RO requesting that he submit updated 
documentation.  The Board notes that D.S. appeared at the 
September 2006 hearing as a witness, and not as the veteran's 
representative.

At the September 2006 hearing, the veteran addressed two 
issues which are not currently on appeal.  The veteran is 
seeking an increased disability rating for his service-
connected right knee disability.  He is also seeking service 
connection for diplopia.  The claim for diplopia was denied 
by the RO in an October 2005 rating decision.  The veteran 
provided additional evidence and a statement in November 
2005, but did not disagree with the denial or express his 
intent to appeal.  The RO reconsidered the issue and again 
denied it in a November 2005 decision.  It also informed him 
of his appellate right with respect to this decision.  The 
record before the Board does not reflect that the veteran 
submitted a notice of disagreement with this decision.  
Accordingly, neither claim is currently before the Board; 
however, both matters are referred to the RO for appropriate 
action.



FINDING OF FACT

The veteran's internal derangement of the left knee is 
etiologically related to his service-connected right knee 
disability.


CONCLUSION OF LAW

A left knee disability is proximately due to or a result of 
the veteran's service connected right knee disability.  38 
U.S.C.A. § 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.310 
(2006).


REASONS AND BASES FOR FINDING AND CONCLUSION

The veteran is seeking service connection for a left knee 
disability.  As the claim is being granted, the Board will 
not address in detail the RO's compliance with the Veterans 
Claims Assistance Act of 2000 (VCAA).  The Board does note, 
however, that the veteran has been afforded appropriate 
notice concerning the disability-rating and effective-date 
elements of his claim, and that any errors in the development 
and consideration of the claim were non prejudicial to the 
veteran since the evidence currently of record is sufficient 
to substantiate the claim.  See Bernard v. Brown, 4 Vet. App. 
384, 394 (1993). 

Legal Criteria

Service connection may be granted for disability which is 
proximately due to or the result of service-connected 
disability.  38 C.F.R. § 3.310(a).  Additional disability 
resulting from the aggravation of a nonservice-connected 
disability by a service-connected disability is also 
compensable under 38 C.F.R. § 3.310(a).  Allen v. Brown, 7 
Vet. App. 439, 448 (1995) (en banc).

Except as otherwise provided by law, a claimant has the 
responsibility to present and support a claim for benefits 
under laws administered by the Secretary.  The Secretary 
shall consider all information and lay and medical evidence 
of record in a case before the Secretary with respect to 
benefits under laws administered by the Secretary.  When 
there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the Secretary shall give the benefit of the doubt 
to the claimant. 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see 
also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  To 
deny a claim on its merits, the evidence must preponderate 
against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 
(1996), citing Gilbert, 1 Vet. App. at 54.

Analysis

Service connection is in effect for a right knee disability.  
The record also contains diagnoses of degenerative joint 
disease of the left knee, as well as degenerative meniscus of 
the left knee, as shown on an MRI in August 2004.  The 
veteran underwent a partial left medial meniscectomy in 
October 2004.  Accordingly, the issue to be resolved is 
whether either currently diagnosed disorder of the left knee 
is etiologically related to the service-connected right knee 
disability.  

The veteran underwent a VA examination in September 2005.  
The examiner acknowledged evidence of a torn meniscus in the 
left knee.  However, he only offered an opinion with respect 
to arthritis of the left knee.  He found that it is less 
likely than not that the arthritis in the left knee resulted 
from a fall caused by instability of the right knee.  A 
January 2005 VA examination did not address the left knee at 
all.  

The veteran's private physician, W. Bruce Richmond, M.D. 
provided an opinion dated in January 2007, which acknowledged 
that there is more than one diagnosis for the left knee, and 
which specifically discussed the veteran's complaint of a 
twisting injury to the left knee resulting from a fall, which 
the veteran attributed to his right knee locking up.  Dr. 
Richmond concluded that he believes that the majority of the 
veteran's left knee problems are a result of the twisting 
injury caused by the right knee.  

In this case, the medical nexus evidence is not in conflict.  
The September 2005 examiner did not address the meniscal 
tear, but only stated an opinion with respect to arthritis of 
the left knee.  Dr. Richmond did not specifically address the 
cause of the left knee arthritis, but provided a conclusive 
opinion with respect to internal derangement of the left 
knee.  As such, and to that extent, the Board finds that the 
evidence supports the claim, and service connection for a 
left knee disability is in order.


ORDER

Entitlement to service connection for a left knee disability 
is granted.



____________________________________________
Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


